                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J & K IP ASSETS, LLC,                             Case No. 3:17-cv-07308-WHO
                                                        Plaintiff,
                                   8
                                                                                           CLAIM CONSTRUCTION ORDER
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 49
                                  10     ARMASPEC, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff J & K IP Assets, LLC (“J&K”) brings this patent infringement action against

                                  14   defendant Armaspec, Inc. asserting that Armaspec’s Stealth Recoil Spring product infringes on

                                  15   J&K’s captured spring assembly patent. The parties ask me to construe only three terms of the

                                  16   single patent at issue in this case. My constructions are below.

                                  17                                            BACKGROUND

                                  18          On August 12, 2014, the United States Patent and Trademark Office issued United States

                                  19   Patent Number 8,800,424 (“the ’424 Patent”), which is assigned to J&K. Opening Brief (“Op.”)

                                  20   Ex. A (“’424 Patent) [Dkt. No. 49-1]. On December 26, 2017, J&K filed a complaint in this Court

                                  21   asserting patent infringement against Armaspec. Dkt. No. 1. I have since granted Armaspec’s

                                  22   motion to dismiss the complaint, granted J&K’s motion to dismiss/strike Armaspec’s answer to

                                  23   the first amended complaint, and denied Armaspec’s motion to stay pending inter partes review.

                                  24   Dkt. Nos. 27, 34, 45. The parties briefed disputed claim terms from June 14 to July 5, and a

                                  25   combined tutorial and claim construction hearing took place on July 19, 2019. Dkt. No. 53. The

                                  26   parties expect an institution decision from the Patent Trials and Appeal Board (PTAB) later this

                                  27   month. Dkt. No. 52.

                                  28
                                   1                                            LEGAL STANDARD

                                   2           Claim construction is a matter of law. See Markman v. Westview Instruments, Inc., 517

                                   3   U.S. 370, 372 (1996); Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

                                   4   “Generally, a claim term is given its ordinary and customary meaning—the meaning that a term

                                   5   would have to a person of ordinary skill in the art in question at the time of the invention.”

                                   6   Howmedica Osteonics Corp. v. Zimmer, Inc., 822 F.3d 1312, 1320 (Fed. Cir. 2016) (internal

                                   7   quotation marks and citation omitted). In determining the proper construction of a claim, a court

                                   8   begins with the intrinsic evidence of record, consisting of the claim language, the patent

                                   9   specification, and, if in evidence, the prosecution history. Phillips v. AWH Corp., 415 F.3d 1303,

                                  10   1313 (Fed. Cir. 2005); see also Vitronics, 90 F.3d at 1582. “A claim term used in multiple claims

                                  11   should be construed consistently . . . .” Inverness Med. Switzerland GmbH v. Princeton

                                  12   Biomeditech Corp., 309 F.3d 1365, 1371 (Fed. Cir. 2002).
Northern District of California
 United States District Court




                                  13           “The appropriate starting point . . . is always with the language of the asserted claim itself.”

                                  14   Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998). “[T]he ordinary

                                  15   and customary meaning of a claim term is the meaning that the term would have to a person of

                                  16   ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date

                                  17   of the patent application.” Phillips, 415 F.3d at 1312. “There are only two exceptions to this

                                  18   general rule: 1) when a patentee sets out a definition and acts as his own lexicographer, or 2) when

                                  19   the patentee disavows the full scope of a claim term either in the specification or during

                                  20   prosecution.” Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012).

                                  21   Such redefinition or disavowal need not be express to be clear. Trustees of Columbia Univ. in City

                                  22   of New York v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016).

                                  23           Like a person of ordinary skill in the art, courts read terms in the context of the claim and

                                  24   of the entire patent, including the specification. Phillips, 415 F.3d at 1313. The specification is

                                  25   “the single best guide to the meaning of a disputed term.” Vitronics, 90 F.3d at 1582. “The

                                  26   construction that stays true to the claim language and most naturally aligns with the patent’s

                                  27   description of the invention will be, in the end, the correct construction.” Renishaw PLC v.

                                  28   Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). The court may also consider
                                                                                            2
                                   1   the prosecution history of the patent, if in evidence. Markman, 52 F.3d at 980. In most situations,

                                   2   analysis of this intrinsic evidence alone will resolve claim construction disputes, Vitronics, 90

                                   3   F.3d at 1583; however, a court can further consult “trustworthy extrinsic evidence” to compare its

                                   4   construction to “widely held understandings in the pertinent technical field,” Pitney Bowes, Inc. v.

                                   5   Hewlett-Packard Co., 182 F.3d 1298, 1309 (Fed. Cir. 1999).

                                   6                                               DISCUSSION

                                   7   I.        DESCRIPTION OF THE TECHNOLOGY

                                   8             The ’424 Patent claims a captured spring assembly for a firearm. The key advancement of

                                   9   the invention is that it reduces the loud vibration noises that can result from firing a firearm. See

                                  10   ’424 Patent 1:50–54 (noting that in some AR-15 rifles, the bold return spring rubs against the

                                  11   walls of the extension tube and results in “a loud and annoying buzzing sound that can exceed a

                                  12   second in duration after each round is fired”). This noise reduction is possible because of the
Northern District of California
 United States District Court




                                  13   guide rod, buffer, and shock absorber, which together control the spring’s movement during

                                  14   compression.

                                  15   II.       DISPUTED TERMS

                                  16             The parties dispute only three terms from the ’424 Patent. J&K argues that two of the

                                  17   three should have their ordinary and customary meaning and further criticizes Armaspec for

                                  18   departing from that view, which it expressed in its petition for inter partes review. Op. 1; see Shih

                                  19   Decl. Ex. A (IPR Petition) [Dkt. No. 39-2] 12–13 (referring only to the Phillips standard for

                                  20   ordinary and customary meaning and proposing no alternative constructions). Armaspec’s

                                  21   response brief does not address its reasons for deviating from its position before the PTAB.

                                  22             A.       “internal limit element”
                                           Term               J&K’s Proposal                             Armaspec’s Proposal
                                  23
                                           “internal limit Ordinary and customary meaning, which         “A flange that protrudes
                                  24       element”           is a “limit element located internally”    inwardly from a surface.”

                                  25             This term can be found in claims 1 and 10. J&K argues that I need not construe this term

                                  26   because its meaning is clear and because the patent does not specify an alternate definition.1 Op.

                                  27

                                  28
                                       1
                                         By contrast, the patent specification provides: “In the context of the specification, the terms
                                       ‘rear’ and ‘rearward,’ and ‘front’ and ‘forward’ have the following definitions: ‘rear’ or ‘rearward’
                                                                                         3
                                   1   Brief 6. Armapsec argues that limit element “is not a common term with well-known meaning

                                   2   and will sound technical to a jury.” Resp. 5. It asserts that the ’424 Patent has only one

                                   3   embodiment, and the language and figure associated with that embodiment shows the “internal

                                   4   limit element” as a flange. Resp. 6; see ’424 Patent 2:29–32 (providing that “flange 36 protrudes

                                   5   inwardly from the [slider 38’s] interior surface [40] to define an aperture 94 and to limit forward

                                   6   movement of the bold return spring”); Figure 1B. J&K does not dispute that Armaspec accurately

                                   7   describes that embodiment. Instead it argues that Armaspec’s proposal lacks support in the claim

                                   8   language and is incompatible with a second embodiment described in the specification.

                                   9             I agree with J&K that this term needs no construction. Armapsec’s proposal injects

                                  10   confusion rather than clarify the term, and it imposes restrictions on scope that lack support in the

                                  11   claim language. The Federal Circuit has “expressly rejected the contention that if a patent

                                  12   describes only a single embodiment, the claims of the patent must be construed as being limited to
Northern District of California
 United States District Court




                                  13   that embodiment.”2 Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005). This is so

                                  14   because the claims, not the embodiments, determine the scope of the patent grant and because

                                  15   people of ordinary skill in the art “rarely would confine their definitions of terms to the exact

                                  16   representations depicted in the embodiments.” Id. Armaspec does not support its proposal with

                                  17   the language from the claims themselves. Accordingly, I decline to construe the term with these

                                  18   limitations. “Internal limit element” will have its ordinary and customary meaning.

                                  19             B.       “interior flange”
                                           Term                      J&K’s Proposal                           Armaspec’s Proposal
                                  20
                                           “interior flange”         Ordinary and customary meaning,          “A flange that protrudes
                                  21                                 which is a “flange located interiorly”   inwardly from a surface.”

                                  22             The parties dispute whether I should construe “interior” to mean “that protrudes inwardly

                                  23   from a surface.” As above, Armaspec’s proposal lacks support in the claim language and instead

                                  24

                                  25

                                  26   means in the direction away from the muzzle of the firearm while ‘front’ or ‘forward’ means it is
                                       in the direction towards the muzzle of the firearm.” ’424 Patent 5:22–26.
                                  27   2
                                        J&K argues, and Armapsec disputes, that the patent describes a second embodiment. Op. 8–9;
                                  28   Resp. 6. I need not resolve this question because even assuming Armaspec is correct that the ’424
                                       Patent describes only one embodiment, I would not adopt its proposed construction.
                                                                                        4
                                   1   comes from the specification.3 See Resp. 8. I will construe “interior flange” as having its ordinary

                                   2   and customary meaning.

                                   3             C.     “buffer having a forward end”
                                           Term                  J&K’s Proposal                            Armaspec’s Proposal
                                   4
                                           “buffer having a      “A buffer with4 an end that can be        “A buffer having a part of an
                                   5       forward end”          positioned towards the rifle’s            area that is closer to the
                                                                 muzzle.”                                  muzzle of the firearm.”
                                   6
                                                 The third disputed term can be found in claim 10, and it affects dependent claims 11
                                   7
                                       through 14. The parties agree that the term should be construed and that the construction should
                                   8
                                       account for the specification’s definition of “forward”: “in the direction towards the muzzle of the
                                   9
                                       firearm.” ’424 Patent 5:25–26.
                                  10
                                                 Armaspec argues that “end” should be construed as “a part of an area.” I disagree. Jurors
                                  11
                                       do not need help understanding the word, and Armaspec’s proposal injects confusion. The parties
                                  12
Northern District of California




                                       also dispute whether the term rifle or firearm should be used alongside the term muzzle. Claim 10
 United States District Court




                                  13
                                       indicates in the preamble that it claims “[a] buffer assembly for a rifle.” ’424 Patent 6:42.
                                  14
                                       Armaspec presumably draws its proposal from the specification’s definition for “forward,” which
                                  15
                                       describes the muzzle of the firearm. Id. 5:25–26. But it makes most sense to maintain consistency
                                  16
                                       with the language of the claim where the term at issue can be found; accordingly, I will construe
                                  17
                                       the term with the word rifle rather than firearm.
                                  18
                                                 The final dispute relates to the remaining language about the positioning of the buffer.
                                  19
                                       J&K argues the buffer’s end can be positioned toward the muzzle while Armaspec contents that it
                                  20
                                       is positioned closer to the muzzle. J&K first argues that Armaspec’s proposal would require the
                                  21
                                       buffer to be placed within a firearm, whereas the claim language merely describes the intended use
                                  22
                                       of the buffer as part of the technology. Op. 14. Armaspec counters that its proposal does not
                                  23
                                       contain a requirement that the buffer be inside the firearm because “the firearm is already recited
                                  24

                                  25   3
                                         Even its grounding in the specification is weak. Armaspec argues that “the specification further
                                  26   defines interior as ‘protrudes inwardly from the surface.’” Resp. 8. But the full sentence in fact
                                       reads: “A flange 36 protrudes inwardly from the interior surface to define an aperture 94 and to
                                  27   limit forward movement of the bold return spring.” ’424 Patent 3:29–32. This language certainly
                                       does not serve to redefine interior, and it does not support Armaspec’s proposal.
                                  28   4
                                           J&K consents to either “with” or “having.”
                                                                                           5
                                   1   in the preamble.” Resp. 10. Second, J&K contends that the patent’s language does not support

                                   2   Armaspec’s injection of the words “closer to” because the patent uses the word “forward” to

                                   3   describe direction, rather than proximity. Op. 14. According to Armaspec, J&K improperly

                                   4   isolates “forward” and “end” whereas the term “forward end” should be read together. Resp. 10.

                                   5             The parties agree that the patent language does not require that the buffer be within the

                                   6   firearm. See Op. 14; Resp. 10. J&K’s proposal better reflects the absence of such a requirement.

                                   7   I also agree with J&K that Armaspec’s proposal of “closer to” improperly imposes a proximity

                                   8   requirement when the specification language defines “forward” in terms of orientation.

                                   9   Accordingly, I will construe the term “the buffer having a forward end” as “the buffer having an

                                  10   end toward the rifle’s muzzle.”5

                                  11                                               CONCLUSION

                                  12             For the foregoing reasons, I will construe “internal limit element” and “interior flange”
Northern District of California
 United States District Court




                                  13   with their ordinary and customary meaning and “buffer having a forward end” as “buffer having

                                  14   an end toward the rifle’s muzzle.”

                                  15             IT IS SO ORDERED.

                                  16   Dated: August 5, 2019

                                  17

                                  18
                                                                                                      William H. Orrick
                                  19                                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   5
                                           When I proposed this construction at the hearing, neither party objected.
                                                                                          6
